Citation Nr: 0725474	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to the service-
connected disability of traumatic arthritis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1958 to 
August 1958, from August 1961 to June 1967, and from October 
1967 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
left knee disability.  Jurisdiction was subsequently 
transferred to New Orleans, Louisiana.

The claims file reflects that the veteran was scheduled for a 
January 2007 Travel Board hearing and that he failed to 
report for the hearing.  The RO notified the veteran in an 
October 31, 2007 letter mailed to his last known address that 
a hearing had been scheduled for January 25, 2007.  The 
claims file indicates that the veteran failed to report for 
the hearing and that the notification letter was not returned 
by the United States Postal Service as undeliverable.  The 
veteran has not explained his failure to report or requested 
rescheduling of the hearing.  Under these circumstances, the 
Board considers the request for a hearing to be withdrawn by 
the veteran.  See 38 C.F.R. § 20.702(d) (2006).  


FINDING OF FACT

The medical evidence dissociates any left knee disability 
from the veteran's service-connected right knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated during 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by July 2004 letter.  The originating 
agency specifically informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Essentially, the veteran was asked to submit 
any evidence in his possession that pertains to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records (SMRs), DD-214s, VA examination reports, VA treatment 
records, the veteran's statements, and two letters from the 
veteran's private physician.  The Board finds that VA has 
satisfied its duty to notify and assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence and is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

In light of the Board's denial of the veteran's claim of 
service connection for a left knee disability as secondary to 
his service-connected disability of traumatic arthritis, 
right knee, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 
2002); 38 C.F.R. § 3.303 (2006).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).  

In addition, service connection may be established on a 
secondary basis where the evidence shows (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). See 
also 38 C.F.R. § 3.310(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In his June, 2004 claim, the veteran asserted that his 
current left knee disorder is secondary to his service-
connected disability of traumatic arthritis of the right 
knee.  
In a December 2004 letter, he stated that he thought his left 
knee was in "sympathy" with his right service-connected 
knee and left knee was having problems for 25 years.

In support of his claim, the veteran submitted two letters, 
dated June 2004 and December 2004, from his private 
physician, Dr. Cesko.  In the December 2004 letter, the 
physician stated that he has been taking care of the veteran 
for two years.  The physician stated that the veteran injured 
his right knee approximately 40 years ago and for the last 25 
years has suffered pain in his left knee.  "This is 
obviously an overuse of his Left Knee to protect the Right 
Knee."  In the June 2004 letter, the physician stated that 
there was "no doubt' that the veteran's left knee injury is 
"a direct consequence" of an injury in service related to 
the right knee.

SMRs show a complaint of left knee pain in March 1972.  
Examination showed there was good mobility in all ranges of 
motion.  The diagnosis was early chondromalacia in the left 
knee.  On discharge examination, there was no problem noted 
for the left knee.

As to the right knee, SMRs show complaints of pain in 1965 
and that the veteran recalled a three month earlier injury to 
his right knee.  A diagnosis was given of post-traumatic 
arthritis.  

VA treatment records show complaints of pain for the left 
knee in 2002 to 2004 with a diagnosis of osteoarthritis for 
both knees.  

The veteran was afforded a VA examination in July 2004.  The 
VA physician considered the veteran's personal history, the 
results of a physical examination, and the claims file.  X-
rays of both knees were also evaluated as part of the 
examination.  In his report, the physician noted that the 
veteran recalled that he knew there was a problem with his 
left knee two years ago when his knee suddenly gave way and 
he fell.  The veteran reported that his knee gave out two 
additional times.  The veteran also reported that he felt he 
overused his left knee because he favors his service-
connected right knee.  The physician noted that the 
radiographic findings of both knees were remarkably similar.  

The physician found that it was not as likely as not that the 
degenerative joint disease of the left knee is related to the 
service-connected right knee.  The physician noted that it 
was more likely that the veteran's left knee condition is 
related "to age related degenerative change that would have 
occurred regardless of an injury to his right knee."

In January 2005, the physician provided an addendum to his 
July 2004 report.  In his addendum, after considering the 
December 2004 letter from Dr. Cesko, the physician found that 
his opinion and his rationale were unaltered.  

The Board gives greater weight to the VA physician's findings 
in his July 2004 and January 2005 opinions.  The VA physician 
based his opinions on the claims file, a thorough physical 
examination, X-rays, and the veteran's own reported history.  
Additionally, in January 2005, the VA physician reviewed the 
opinion of the veteran's private physician.  In contrast, Dr. 
Cesko's opinion was based on the veteran's own reported 
history and an examination which is not described in any 
detail in his letters dated June 2004 and December 2004.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's current left knee 
problem is related to his service-connected right knee 
disability, either by causation or aggravation.  Given the 
totality of circumstances, the veteran's statements and Dr. 
Cesko's opinion that that the veteran's left knee disorder 
was the result of an injury to his right knee in service is 
not sufficient to support his claim for service connection.

The Board notes that the veteran's present claim was for 
service connection for degenerative joint disease of the left 
knee as secondary to the service-connected disability of 
traumatic arthritis, right knee.  However, as for direct 
service connection, the Board notes that there is no 
competent evidence of record which shows that the veteran's 
current degenerative joint disease of the left knee began in 
service, or was manifested to a degree of ten percent within 
a year of service, or is otherwise related to active service.  
In this regard, the SMRs noted no problem at discharge for 
the left knee.  The first pertinent medical evidence of 
record post-service is not until 2002, over 25 years after 
discharge.  Also, the veteran's doctor indicated that the 
left knee problem is secondary to a right knee disability and 
did not attribute it to an incident in service.  However, as 
noted above, the Board has already found that the veteran's 
left knee disorder is not caused or aggravated by his 
service-connected right knee.

Because the preponderance of evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Service connection for degenerative 
joint disease of the left knee as secondary to service-
connected right knee disability is therefore denied.


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


